*95RESOLUCIÓN
Mediante una opinión per curiam que emitiéramos el 17 de mayo de 1994, suspendimos por el término de un (1) año al abogado de epígrafe del ejercicio del notariado.
Comparece nuevamente ante nos el licenciado Albizu Merced solicitando que se le reinstale al ejercicio de la no-taría por haber transcurrido en exceso el término de su suspensión.
Corresponde que ordenemos la reinstalación del licen-ciado Albizu Merced al ejercicio del notariado previo a que se cumplan los requisitos de rigor en cuanto a su fianza notarial. Además, en cuanto a la querella AB-94-95, deberá continuar informando mensualmente —so pena de nuevas sanciones disciplinarias, tal y como dispusiéramos en nuestra Resolución de 3 de noviembre de 1995— las ges-tiones que esté realizando conducentes a la inscripción de la escritura que generó la presente querella.
Todo abogado en el desempeño de su gestión notarial está obligado a cumplir con lo dispuesto en la ley, en los Cánones del Código de Ética Profesional y en el contrato con las partes que represente. La inobservancia de estos deberes lo expone no sólo a una acción en daños por los perjuicios causados, sino a la jurisdicción disciplinaria por parte de este Foro judicial.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General